This is an appeal from the determination of a deficiency of $275.53 in income tax for the calendar year 1919. The taxpayer did not appear at the hearing but filed a stipulation as to some of the material facts involved.
FINDINGS OP PACT.
The taxpayer is an individual residing in New York, N. Y. In 1875 he purchased property known as No. 18 Camp Street, Newark, N. J., for use as a residence, for the price of $8,000. He occupied the premises until 1893, when he changed his residence to New York City. He has not been a resident of New Jersey since that date.
After the taxpayer’s removal to New York, his New Jersey property was rented from time to time and the rents received were reported as income in the taxpayer’s income-tax returns.
The New Jersey property was sold by the taxpayer on October 30, 1919, for $7,082.50, or $917.50. less than the cost. The amount of $917.50 was claimed by the taxpayer as a loss in his income-tax return for 1919. This claimed loss was disallowed by the Commissioner.
No deduction for depreciation of the property was taken by the taxpayer in prior income-tax returns. No proof either of the March 1, 1913, value or of what depreciation had been sustained was produced.
DECISION.
The determination of the Commissioner is approved.